EXHIBIT 10.2

May 16, 2014

Richard Dickson

[Personal Address Omitted]

Dear Richard,

It is our pleasure to ask you to join us at the Mattel family of companies,
where our values of Playing with Passion, Playing Together, Playing Fair and
Playing to Grow encompass everything that we do. Consider this your invitation
to come and “play” with us!

Mattel Sales Corp. (the “Company”) would like to extend you a contingent offer
of employment for the position of Chief Brands Officer, reporting to Bryan
Stockton, Chairman & Chief Executive Officer, with an anticipated start date no
later than June 9, 2014. This letter provides an overview of some of the
compensation and benefit offerings that would be available to you as an employee
of the Company, should you choose to accept our offer.

SALARY

Your annualized base salary will be $735,000, payable on a bi-weekly basis, less
applicable federal and state taxes and other required withholdings. As this is
an exempt position, you are not eligible for overtime pay. Our workweek is
Monday through Sunday and paychecks are issued every other Friday for the
previous two workweeks.

MATTEL INCENTIVE PLAN

You will be eligible to participate in the Mattel Incentive Plan (MIP), which is
our way of rewarding our employees for achieving success. The MIP is an annual,
cash bonus plan that provides employees the opportunity to earn an award based
on Mattel’s financial performance. Your MIP award opportunity is the following
percentages of your eligible earnings: target of 70% and maximum of 140%;
however, the amount of your actual award, if any, may be more or less than your
target depending on Mattel’s financial results pursuant to the terms of the MIP
and the performance targets established by the Compensation Committee of the
Board of Directors. Mattel, Inc. must achieve a minimum financial performance
goal before an award pool is generated. Your 2014 MIP payout, if any, will not
be prorated based on your hire date.

Awards are typically paid during the first quarter of the following year.

LONG-TERM INCENTIVE PROGRAM

You will be eligible to participate in the 2014 – 2016 Long-Term Incentive
Program (“LTIP”) at a target grant value of $1,200,000 and a maximum value of
$2,400,000. Although the grant date will be your hire date, your target grant
value and the LTIP’s three-year performance cycle will not be prorated based on
your hire date.

SIGNING BONUS

You will receive a signing bonus in the gross amount of $300,000, less
applicable federal and state taxes and other required withholdings, typically
payable within 30 days following your start date. If, within two years of your
hire date, (i) you choose to voluntarily terminate your employment with the
Company when the Company has not changed your title as Chief Brands Officer, has
not materially diminished your responsibilities for Mattel Global Brands Team
Boys & Girls and Global Brands Team Fisher-Price or has not changed your
reporting structure, or (ii) you are discharged for “cause” as defined below,
you agree to repay this amount in full within 30 days of your termination date.



--------------------------------------------------------------------------------

SPECIAL MOBILITY BONUS

You will receive a special mobility bonus in the amount of $200,000, less
applicable federal and state taxes and other required withholdings, to assist
with your relocation to Mattel Headquarters in El Segundo, California.

With respect to this special mobility bonus, if within two years of your hire
date, (i) you choose to voluntarily terminate your employment with the Company
when the Company has not changed your title as Chief Brands Officer, has not
materially diminished your responsibilities for Mattel Global Brands Team Boys &
Girls and Global Brands Team Fisher-Price or has not changed your reporting
structure, or (ii) you are discharged for “cause” as defined below, you will be
required to repay this amount in full within 30 days of your termination date.

For the purpose of the repayment of your signing bonus and special mobility
bonus only, “cause” shall mean the Company’s good faith belief that you:
(i) neglected significant duties you were required to perform or violated a
material policy, rule or guideline; (ii) engaged in an act of dishonesty, fraud,
misrepresentation or other act of moral turpitude; (iii) engaged in an act or
omission in the course of your employment which constitutes gross negligence; or
(iv) willfully failed to obey a lawful direction of the Company or its Board of
Directors; provided that, in each case, unless the described activity cannot be
cured, corrected or ceased, you have received written notice of the described
activity, have been provided a reasonable opportunity to cure or correct the
activity described in the notice, and have failed to substantially cure, correct
or cease the activity, as appropriate.

EQUITY COMPENSATION GRANTS

You will receive an equity compensation award valued at $2,000,000 on the grant
date, pursuant to our 2010 Equity and Long-Term Compensation Plan. The grant
date will be your hire date.

The Company’s portfolio approach to equity awards encompasses two grants and, if
approved, your award will include:

 

  •   Restricted Stock Units: Restricted stock units (RSUs) with a grant value
of $1,400,000. The grant dollar value of the RSUs will be converted into a
number of RSUs by dividing the grant dollar value by the closing stock price on
the date of grant.

 

  –   If you remain employed by the Company, the RSU grant will generally vest
over the three-year period following the date of the grant: 50% on the second
anniversary of the grant, and 50% on the third anniversary of the grant.

 

  –   If the RSUs vest, you will receive shares of Mattel, Inc. common stock
(subject to tax withholding, as applicable).

 

  –   If Mattel pays a cash dividend, you will receive dividend equivalents with
respect to your unvested RSUs.

 

  •   Stock Options: A stock option grant to purchase shares of Mattel, Inc.
common stock with a grant value of $600,000. The grant dollar value of the stock
options will be converted into a number of option shares by dividing the grant
dollar value by the product of an option valuation percentage (determined using
a Black-Scholes value relative to the stock price), multiplied by the closing
stock price on the date of grant.

 

  –   If you remain employed by the Company, the stock option grant will
generally vest in annual installments over the three-year period following the
date of the grant: 33% on the first anniversary of the grant, 33% on the second
anniversary of the grant, and 34% on the third anniversary of the grant.

 

  –   The exercise price of the stock options will equal the closing price of
Mattel, Inc. common stock on the date of grant.

Please note this is a summary of your equity compensation award, and you will be
required to sign the equity grant agreements that set forth the terms and
conditions that govern your equity grants.

You will also be eligible to receive an annual equity compensation award.
Typically, equity grants are made around August 1 of each year. Your annual
grant award recommendation may vary each year



--------------------------------------------------------------------------------

and will be submitted to the Compensation Committee of the Board of Directors
for approval pursuant to our 2010 Equity and Long-Term Compensation Plan. For
the August 1, 2014 annual equity grant, the grant value shall be no less than
$800,000. Currently, the Company’s portfolio approach to equity awards
encompasses two grants; restricted stock units and stock options.

CAR ALLOWANCE

As an executive, you will be eligible to receive a monthly automobile allowance
in the amount of $2,000 for all your automobile expenses, payable on a biweekly
basis, less applicable federal and state taxes and other required
withholdings. The car allowance is intended to cover all automobile expenses
including mileage, gasoline, maintenance and insurance.

DEFERRED COMPENSATION

As an executive, you will be eligible to participate in the Company’s Deferred
Compensation & PIP Excess Plan. Under this plan, you may elect to defer a
portion of your salary or bonus and will receive Company contributions that
could not be made into the Company’s 401(k) plan due to Internal Revenue Code
limitations, with various investment and payment options available.

FINANCIAL COUNSELING

As a senior executive, you will be eligible to receive financial counseling
services from The Ayco Company paid for by Mattel, subject to imputed income and
tax, or alternatively, you may elect to receive reimbursement from Mattel of up
to $10,000 per year, less applicable taxes, for financial counseling services
through a company of your choice.

STOCK OWNERSHIP

As a Division Leadership level executive, you will be subject to stock ownership
guidelines established as a multiple of base salary. Your stock ownership
requirement will be three times your base salary. You will have five years to
attain your targeted level of ownership beginning upon your hire date.

HEALTH & WELFARE

The following is a brief outline of benefits in which you and your qualified
dependents, if applicable, will be eligible to participate in as of your date of
hire, with the exception of short & long term disability insurance, which are
available upon the successful completion of your first 90 days of employment.

 

Medical    Life Insurance Dental    Accidental Death & Dismemberment Vision   
Business Travel Coverage Prescription    Short & Long Term Disability

In addition, the Company also offers a number of employee programs and services
that are designed to create a healthy lifestyle, build your financial future and
enhance your work/life balance.

RETIREMENT/401(k)

Mattel provides eligible employees the opportunity to participate in a
retirement/401(k) program. If you are age 20 or older, you will be automatically
enrolled in the Mattel, Inc. Personal Investment Plan (PIP), which is a 401(k)
savings/retirement plan. The PIP offers both Company automatic and matching
contributions in addition to employee voluntary contributions as outlined below:

 

  •   Company Automatic Contributions: The Company will make automatic
contributions to your account ranging from 3% to 8% of your salary, based on
your age.

 

  •   Employee Contributions: The PlP allows for voluntary employee
contributions. To help you get started, you will be initially enrolled at 2% of
your eligible compensation on a pre-tax basis, which will be matched
dollar-for-dollar by the Company. This contribution will begin automatically
within about 45 days of your hire date. The PIP provides you the choice to
increase this contribution up to 80% of your eligible compensation, subject to
IRS limitations. Please note, you will have the opportunity to opt-out of the 2%
pre-tax contribution before the first deduction from your paycheck.



--------------------------------------------------------------------------------

  •   Company Matching Provision: The Company will match your contributions up
to the first 6% of your eligible compensation in your PIP account as follows:

 

  –   on a dollar-for-dollar basis up to 2% of your eligible compensation and

 

  –   on a fifty-cents-on-the-dollar basis for up to the next 4% of your
eligible compensation

You will receive a PIP packet in the mail within two weeks of your first day of
employment. This packet will provide additional details regarding your options
for increasing, decreasing or cancelling your contribution, as well as the
available investment offerings.

To the extent that the Company adopts a severance plan for similarly situated
senior executives, you will be eligible to participate in such a plan as
determined by the Compensation Committee of the Board of Directors.

GENERAL INFORMATION

This offer letter is only a summary of your compensation and
benefits. More details and plan provisions are provided in our Summary Plan
Descriptions, Plan Documents or program summaries, which govern and are subject
to periodic modification and revision. You will receive specific benefit
information and enrollment instructions in the mail.

You will be subject to the Mattel, Inc. Compensation Recovery Policy (the
“Compensation Recovery Policy”), and accordingly, amounts paid or payable to you
by the Company shall be subject to the terms and conditions of the Compensation
Recovery Policy, as may be amended from time to time.

This offer letter supersedes any prior communications you may have had with
Company employees and/or representatives, and reflects the entire understanding
between you and the Company, regarding the terms of employment being offered to
you. No Company employee and/or representative has authority to make any promise
related to this offer that is not contained in this letter and, by signing
below, you affirm that you have not signed this offer letter in reliance on any
such promise. By signing below, you also affirm that your negotiation,
acceptance or performance of this offer letter does not violate or conflict with
any agreement or arrangement you have with any third party. If the Company
determines (in its sole discretion) that your affirmation may be inaccurate for
any reason, it can be a basis for termination “with cause.”

While we look forward to welcoming you to Mattel, this offer is contingent upon
satisfactory completion of a background check, including verification of all
information listed on your resume, employment application and any other
supporting documentation provided, such as previous employers and academic
institutions attended, and eligibility to work in the United States. In
addition, as a condition of your employment, you will need to sign an Employee
Confidentiality and Inventions Agreement (in which you will be asked to disclose
all prior inventions, if any, that you own), certify that you will, at all
times, comply with the Company’s Code of Conduct, and complete a Conflict of
Interest Questionnaire. If you would like to review any of these forms before
you make your decision to accept our offer, your recruiter will be able to
provide them.

The terms of this offer letter do not imply employment for a definite period.
This means that your employment will be at-will, and either you or the Company
can terminate it at any time, for any or no reason, with or without cause or
advance notice. This at-will relationship cannot be changed by any statement,
act, series of events, or pattern of conduct and can only be changed by an
express, written agreement signed by the Chief Human Resources Officer or Chief
Executive Officer of Mattel, Inc.

Also, please note that as an executive of the Company, and an officer, you will
be considered an Insider for purposes of Mattel’s Insider Trading Policy and are
subject to window period restrictions. This means that you are restricted to
conducting transactions in Mattel stock ONLY during open window periods.
Examples of such transactions include sales of shares underlying a stock option
(including sales of shares to generate cash to pay the exercise price) and
changes in elections in the Mattel stock fund of Mattel’s 401(k) plan. For more
information about the Policy and its restrictions, you can access and/or obtain
a copy of the Policy on Mattel’s Code of Conduct website. So long as you have
received advance approval from the Chief Executive Officer, (i) you may serve on
civic or charitable boards to the extent such activities do not materially
interfere with the performance of your duties and responsibilities, or (ii) you
may serve on corporate boards of directors of corporations that do not directly
compete with Mattel.



--------------------------------------------------------------------------------

Should you choose to accept our offer, you will receive a packet containing
information and forms that you will need to complete before starting with us.
Please bring these completed forms with you, along with the documents noted in
the New Hire Checklist, on your first day at the Company.

Richard, we are sincerely pleased to extend this contingent offer of employment
and look forward to hearing from you soon. If you accept the terms of our offer
as noted above, please sign below and return this letter in the enclosed
envelope. If I can answer any questions, please do not hesitate to call me at
[omitted].

We hope that you will choose to come and “play” for Mattel, and help us continue
the tradition of bringing smiles to children around the world.

Sincerely,

/s/ Alan Kaye

Alan Kaye

Executive Vice President & Chief Human Resources Officer

 

Agreed and accepted:    

/s/ Richard Dickson

   

5/19/14

Richard Dickson     Date